Citation Nr: 0725250	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
September 26, 2003 for residuals of incomplete compression 
fractures at T8, T9, and T12.

2.  Entitlement to a rating in excess of 40 percent from 
September 26, 2003 for residuals of incomplete compression 
fractures at T8, T9, and T12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the August 2006 Remand, the Board instructed the RO to 
arrange for an examination of the veteran and specifically 
instructed the examiner to address whether or not the veteran 
has intervertebral disc syndrome due to the service-connected 
dorsal spine disability.  The instructions also stated that 
if the veteran was found to have intervertebral disc syndrome 
due to the service-connected dorsal spine disability, the 
examiner should indicate the total duration of such 
incapacitating episodes (i.e., a period of acute signs and 
symptoms due to intervertebral disc syndrome of the dorsal 
spine that requires bed rest prescribed by a physician and 
treatment by a physician) during the past 12 months.  

The RO did obtain a new medical opinion; however, as noted by 
the veteran's representative in the July 2007 post-remand 
brief, the November 2006 medical opinion and January 2007 
addendum are not in compliance with the August 2006 Remand 
instructions because they do not address the issue of whether 
or not the veteran has intervertebral disc syndrome due to 
the service-connected dorsal spine disability.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a Remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the Remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, 
remand is required to obtain a new medical opinion that is in 
compliance with the August 2006 Remand instructions.  

Accordingly, the case is REMANDED for the following action:

1  Schedule the veteran for a VA 
examination.  The claims file and a copy 
of this remand must be made available to 
the examiner for review in connection 
with the examination.   The examiner must 
expressly address whether it is at least 
as likely as not; i.e., is there a 50/50 
chance, that the veteran has 
intervertebral disc syndrome due to the 
dorsal spine disability.  If, and only 
if, the veteran is found to have 
intervertebral disc syndrome due to his 
dorsal spine disability, the examiner 
should indicate what is the total 
duration of such incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome of the dorsal spine that 
requires bed rest prescribed by a 
physician and treatment by a physician), 
if any, during the past 12 months.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



